 In the MatterOfMAGNUSMETAL DIVISION OF NATIONAL LEADCOMPANYandWESTERN MECHANICS LOCAL 700, INTERNATIONAL UNIONOF MINE, MILL AND SMELTER WORKERS,C.I.O.Case No.21-B-3129.-DecidedMarch 8, 1946Latham d Watkins,byMr. R. W. Lund,of Los Angeles, Calif.,for the Company.Mr.' L. Gorelick,of Los Angeles, Calif., for the C. I. O.Mr. G. A. Dreger,of Los Angeles, Calif., for the Molders.Mr. Frederick D. Vincent, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENTOF THE CASEUpon a petition duly filed by Western Mechanics Local 700,Inter-national Union of Mine, Mill and Smelter Workers, C. I. 0., hereincalled the C. I. 0., alleging that a question affecting commerce hadarisen concerning the representation of employees of Magnus MetalDivision of National Lead Company, Los Angeles,California,hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before David Aaron,Trial Examiner.The hearing was held at Los Angeles, California,on December 27, 1945.The Company,the C. I.0., and InternationalMolders and Foundry Workers Union, Local374, A.F. of L.,hereincalled the Molders, appeared and participated.'.All parties wereafforded full opportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues.TheTrial Examiner's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case,the Board makes the following:,1WesternWarehouse Council, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, A.F. L., was served with Notice of Hearing,but did not appear.66 N. L.R. B., No. 63.496 MAGNUS METAL DIVISION OF NATIONAL LEAD COMPANY497FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYNational Lead Company, a New Jersey corporation, has officesand places of business throughout the United States.The onlyplant of the Company involved in these proceedings is the plant oftheMagnus Metal Division, located at Los Angeles, California.There the Company is engaged in the manufacture of bearings andcastings for railroads.During the year ending November 28, 1945,the Company purchased a total of approximately 7,000,000 poundsof raw materials, mainly non-ferrous metals, and sold approximately6,700,000 pounds of finished products.Approximately 600,000 poundsof raw materials were purchased from points outside the State ofCalifornia, and approximately 600,000 pounds of finished productswere sold and shipped to points outside the State of California.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDWestern Mechanics Local700,International Union of Mine, Milland Smelter Workers is a labor organization affiliated with theCongress of Industrial Organizations, admitting to membership em-ployees of the Company.InternationalMolders and Foundry Workers Union, Local 374,is a labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the Company.III.THE QUESTIONS CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the C. I. O. asthe exclusive bargaining representative of certainof its employeesuntil the C. I. O. has been certified by the Board in an appropriateunit.A statement of a Boardagent,introduced into evidence at thehearing, indicates that the C. I. O. representsa substantial numberof employees in the unit hereinafter found appropriate.2We find that questions affecting commercehave arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2 The FieldExaminer reported that the C. I. O. submitted 33 cards bearing thenames of 31 employeeslisted on the Company'spay roll of December 11, 1945; andthat the Molders submitted13 cards, all bearing the names of employees listed onthe Company's pay rollof December J1, 1945.There are approximately85 employees in the unit sought bythe C.I.0., and thereare approximately 64 employeesin the unit sought by the Molders.686572--46-33 OR DECISIONS' OF NATIONAL LABOR RELATIONS BOARDW. THE APPROPRIATE UNIT;THE DETERMINATION OF REPRESENTATIVESThe C. I. O. seeks a unit comprised of all production and mainte-nance employees, including shipping and warehouse employees,3 andtruck drivers, but excluding office and supervisory employees.TheCompany agrees with the unit as ' proposed by the C. I. O. The'Molders, however, seeks a' unit confined to the employees of thefoundry.'The record shows no history of collective bargaining withthe Company.The Company's operations are divided into 3 principal depart-inents, a foundry employing approximately 64, a machine shopemploying approximately 5, and a broaching and lining departmentwith' about 5 employees.The foundry is under the supervision ofa separate' foreman, and performs such operations as molding, coremaking, melting, casting, cleaning, and grinding.The machine shopisunder the control of a machine shop foreman, and is located ina room separate from the foundry. The, broaching and lining de-partment likewise is in a separate room and under the control ofits own foreman.The nature of the work performed and skills required in themachine shop, and broaching and lining department, are essentiallydifferent from those performed and required in the foundry.Theemployees of the foundry, constitute a homogeneous group, composedprimarily of members of a skilled craft.Although foundry laborersfrom time to time are assigned to temporary work in other depart-ments of, the plant, the majority of their time is spent in the foundry.The machine, ; shop,, employees do general maintenance and repairwork in the foundry when necessary, but there is no indication thatthis is substantial.The common ownership, coordinated management, and integrationof the three departments as part of a single business enterprise, andtheir location in a single building, are considerations tending to sup-port the contentions of the C. I. O. and the Company. On the otherhand, the physical separation of the three departments, their separatesupervision, the dissimilarity in work and skill required of theemployees therein, and the fact that the foundry is operated bya homogeneous group of 'employees, most of whom are skilled crafts-men, are considerations tending to support the position of theMolders for a separate unit of foundry personnel.Accordingly,we shall not make a present finding as to the appropriate unit orunits but shall determine the desires of the employees themselves1?y, ' directing separate elections among the foundry employees and3 This includesthe shippingclerk.The Companyat present employs no warehouseemployees. MAGNUS METAL DIVISION OF NATIONAL LEAD COMPANY 499among the remaining production and maintenance employees of theCompany.Upon the results of the elections will depend, in part,our determination of the appropriate unit or units.We shall direct that the questions concerning representation whichhave arisen be resolved by separate elections by secret ballot amongemployees of the Company's Los Angeles plant, in each of the groupsdescribed below who were employed during the pay-roll period im-mediately preceding the date of the Direction of Elections herein,subject to the limitations and additions set forth in the Direction:Group 1.All employees in the foundry, including foundrylaborers,4 but excluding all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise, effect changesin the status of employees, or effectively recommend such action; andGroup 2.All other production and maintenance employees, in-cluding shipping and warehouse employees, and truck drivers, butexcluding all office employees and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, itisherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Magnus MetalDivision of National Lead Company, Los Angeles, California,separate elections by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the RegionalDirector for the Twenty-first Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the voting groups described in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporawily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been discharged4 These employees may also be known as "swampers." 500DECISIONSOF NATIONAL LABOR RELATIONS BOARDfor causeand have not been rehired or reinstated prior to the dateof the elections :(1)To determine whether the employees in Group 1, described inSection IV, above, desire to be represented by Western MechanicsLocal 700, Intrnational Union of Mine, Mill and Smelter Workers,C. I. 0., or by International Molders and Foundry Workers Union,Local 374, A. F. of L., for the purposes of collective bargaining, orby neither; and(2)To determine whether or not the employees in Group 2, de-scribed in Section IV, above, desire to be represented by WesternMechanicsLocal 700, International Union of Mine, Mill and SmelterWorkers, C. I. 0., for the purposes of collective bargaining.